Citation Nr: 9934467	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected sarcoidosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to November 
1947.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in April and November 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected sarcoidosis is shown to 
be manifest by stable lung infiltrates and a mild restrictive 
ventilatory defect manifested by pulmonary function testing 
results which approximate a level of impairment consistent 
with a Forced Expiratory Volume in one second (FEV-1) in the 
range of 71- to 80-percent of the predicted; test results 
reflective of FEV-1 of 56- to 70-percent predicted, or FEV-
1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65- percent 
predicted has not been demonstrated; persistent symptoms 
requiring treatment also are not shown.



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected sarcoidosis have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 4.7, 4.97 including Diagnostic Codes 6600, 6846 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Court has 
also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's sarcoidosis.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected sarcoidosis is currently 
evaluated as noncompensably disabling under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6846, for chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  A 30 percent evaluation requires 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent evaluation is for pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 100 percent evaluation 
requires cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment.  
In addition, any active disease or residuals can be rated as 
chronic bronchitis under Diagnostic Code 6600 and any extra-
pulmonary involvement under the specific body system 
involved.  Id.  

The general rating formula for bronchitis is as follows:  A 
10 percent evaluation requires a FEV-1 of 71- to 80-percent 
predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66- 
to 80-percent predicted.  A 30 percent evaluation is for 
assignment on showing of FEV-1 of 56- to 70-percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56- 
to 65- percent predicted.  A 60 percent evaluation requires a 
FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC of 40 to 
55 percent; or DLCO (SB) of 40- to 55- percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
for FEV-1 less than 40 percent of predicted value; or FEV-
1/FVC less than 40 percent; or DLCO (SB) less than 40-percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption; or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600.  

The veteran was afforded VA examinations in September 1997 
and June 1998.  These examinations essentially resulted in 
the same conclusion:  that the veteran had sarcoidosis, 
limited to his lungs, which was diagnosed in 1947.  
Furthermore, the veteran had remained asymptomatic, with no 
recurrences or sequelae, and had never received treatment for 
his condition.  

Chest x-ray study performed in conjunction with the June 1998 
examination noted enlargement of the heart with an unfolded 
aorta.  In addition, small calcified granulomas were present 
in the right upper and lower zones.  There were no focal 
parenchymal abnormalities and the appearances were stable.  

Pulmonary function tests were subsequently performed in July 
1998.  According to the reviewing physician, pulmonary 
function testing was considered to be within normal limits 
with forced expiration demonstrating no obstructive 
ventilatory defect; however, other findings were suggestive 
of a mild restrictive ventilatory defect.  Specific findings 
included a FEV-1 of 79 percent of the predicted value.  

The most recent VA examination of the veteran was conducted 
in January 1999.  Once again, the veteran was given a 
diagnosis of sarcoidosis, identified by bronchoscopic biopsy 
in 1947.  It was further noted that, according to the 
history, the disease was limited to the lungs, and that the 
veteran had remained asymptomatic and had never received 
treatment for his condition.  Accordingly, the disease was 
described as having been in remission since its diagnosis.  
Subsequent addendum to the original examination report noted 
that, given the fact that recent chest x-ray revealed no 
changes and pulmonary function tests were normal, no further 
testing was indicated.  

It is clear from a review of the evidence of record, 
specifically, the findings on VA examination that the 
veteran's sarcoidosis had remained asymptomatic, that the 
veteran is not entitled to a compensable evaluation under the 
rating criteria contained in Diagnostic Code 6846.  However, 
as noted above, any active disease or residuals can be rated 
as chronic bronchitis under Diagnostic Code 6600 and any 
extra-pulmonary involvement under the specific body system 
involved.  In light of the evidence of mild restrictive 
ventilatory defect and FEV-1 of 79 percent of the predicted 
value, the Board finds that the clinical evidence supports 
the conclusion that the veteran's service-connected 
sarcoidosis is manifested by a disability picture which 
approximates a FEV-1 in the range of 71- to 80-percent of the 
predicted.  Hence, an increased rating of 10 percent is 
warranted in this case under the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6600.  

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extra-schedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet.App. 157, 158 (1996); Floyd v. Brown, 9 Vet.App. 88, 94 
(1996).  

Evidence has not been presented to show that the veteran's 
current disability picture is not adequately compensated by 
the actual provisions of the rating schedule; nor has he 
specifically raised this issue.  As such, the Board finds 
that consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

An increased rating of 10 percent for the service-connected 
sarcoidosis is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

